 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ISMAEL MUNOZ FERRER,                               No. 1:18-cv-00494-GSA

12
                         Plaintiff,
13                                                       ORDER TO SHOW CAUSE FOR
              v.                                         PLAINTIFF’S FAILURE
14
                                                         TO FILE OPENING BRIEF
15    NANCY A. BERRYHILL, Commissioner
      of Social Security,
16
                         Defendant.
17

18
            Following the exchange of confidential letter briefs, the scheduling order required
19

20   Plaintiff Ismael Munoz Ferrer to file an opening brief in the above-entitled case on or before

21   January 7, 2019. Doc. 4. On January 14, 2019, Plaintiff and the Commissioner stipulated to an

22   extension of time for Plaintiff’s filing of his opening brief and provided that the opening brief was
23   to have be filed February 5, 2019. Doc. 17. Although over fourteen days have elapsed since the
24
     date on which the parties stipulated that the opening brief was to be filed, Plaintiff has neither
25
     filed an opening brief nor requested an additional extension of time.
26
            Rule 110 of this Court’s Local Rules provides that the “failure of counsel or of a party to
27

28   comply … with any order of the Court may be grounds for imposition by the Court of any and all
                                                   1
 1   sanctions … within the inherent power of the Court.” This Court has the inherent power to
 2   manage its docket. Thompson v. Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986). A court may
 3
     dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to obey
 4
     a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46 F.3d 52, 53-54
 5
     (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258,
 6

 7   1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring amendment of

 8   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to

 9   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Henderson v.
10
     Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to
11
     comply with local rules).
12
            Given the above, Plaintiff is hereby ORDERED to file a written response to this Order to
13
     Show Cause WITHIN twenty (20) days of the date of this Order, explaining why she has not filed
14

15   an opening brief in accordance with the stipulated extension of time (Doc. 16). In the alternative,

16   Plaintiff may file an opening brief within twenty (20) days of the date of this order. No further
17   extensions of time will be granted.
18
            Failure to respond to this Order to Show Cause within the time specified will result
19
     in dismissal of this action.
20
21

22   IT IS SO ORDERED.

23      Dated:     February 20, 2019                               /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        2
